Title: To George Washington from Jean-Baptiste-Lazare Théveneau de Francy, 10 May 1778
From: Francy, Jean-Baptiste-Lazare Théveneau de
To: Washington, George


                    
                        Honorable Sir.
                        york town [Pa.] May 10th 1778.
                    
                    i have been honoured by your favour of the 1st instant, inclosing a letter for Mr Penet, which i have Sent yesterday to Portsmouth, having there a Vessel of mine who Shall Sail immediately for france. i heartily wish you would give me the means of proving your excellency my zeal & my most respectful regard in applying to me for whatever may be of my province. if i had not been afraid of making you lose Some of those moments which you have entirely Sacrificed to the public welfare, i Should have had the honour of writing you, Since i have this of being acquainted with your excellency. the Kind & most Civil treatment which i have met with, in your quarter the different times i was there,  required my most Sincere thanks, but Knowing how much all your time was taken up by the most important business, i did not chuse to trouble you by a mere Complimental letter, & i Contented myself of admiring in Silence the great man or rather the redeemer of his patry. but the letter your excellency did honoured me with, & the happy event of an alliance between America & france, force me to express my Sentiments, & i make use of the opportunity to renew you my best thanks & beg again earnestly of your Excellency that you might have agreable the tenders which i have made to you for what ever it may be in my power to do.
                    i hope you will have a little more rest this Campaign than the three last; france has taken up the dice now, & as you leave us the game in a very good way, it is to be Supposed we Shall not lose it.
                    the bearer of this Major Des Epiniers is the neveu of the chief member of the house which i represent here; his name is Beaumarchais, & he has been Known in france from the beginning of the present war to be one of the most zealous & warmest partisans of America, may i take the liberty of recommending his neveu to your notice.
                    Will you be pleased to present my most humble respects to your lady, & my best Compliments to all your family. I have the honour to be with the greatest respect Honorable Sir your most obedient & Very humble Servant
                    
                        De francy
                    
                    
                        P.S. captain Landais thankfull for your civilities, while he was at camp begs leave to me remembered most respectully to your excellency.
                    
                